UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4039


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERIC M. LYONS, a/k/a Marc,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. George L. Russell, III, District Judge.
(8:12-cr-00581-GLR-1)


Submitted:   July 17, 2014                 Decided:   July 21, 2014


Before KING, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mirriam Z. Seddiq, MIRRIAM Z. SEDDIQ, P.C., Greenbelt, Maryland,
for Appellant.    John Francis Purcell, Jr., Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Eric M. Lyons pled guilty, pursuant to a written plea

agreement,           to   conspiracy          to    distribute        and     to    possess       with

intent to distribute 100 grams or more of heroin, in violation

of 21 U.S.C. §§ 841, 846 (2012).                         At sentencing and with Lyons’

consent, the district court granted the Government’s motion to

strike     from       the    indictment            the   drug    quantity          that    otherwise

would    have        triggered       a    five-year       mandatory          minimum       sentence.

See   21    U.S.C.        § 841(b)(1)(B).                The    district       court       sentenced

Lyons      to    forty-three         months’          imprisonment,          which        was   three

months below the bottom of his advisory Guidelines range.

                Counsel for Lyons has filed this appeal pursuant to

Anders v. California, 386 U.S. 738 (1967), certifying that there

are   no    meritorious         grounds            for   appeal       but    arguing       that    the

district        court       failed       to       consider      the    sentencing          disparity

between Lyons and his co-defendant in determining the extent of

the downward variance.                   Although advised of his right to do so,

Lyons has declined to file a pro se supplemental brief.                                            The

Government has not filed a response brief.                              For the reasons that

follow, we affirm.

                We review any criminal sentence, “whether inside, just

outside,        or    significantly           outside      the    Guidelines          range,”      for

reasonableness,              “under           a     deferential             abuse-of-discretion

standard.”           United States v. King, 673 F.3d 274, 283 (4th Cir.

                                                     2
2012); see Gall v. United States, 552 U.S. 38, 46, 51 (2007).

When determining a sentence, the district court must calculate

the defendant’s advisory Guidelines range and consider it in

conjunction with the factors set forth in 18 U.S.C. § 3553(a)

(2012).   Gall, 552 U.S. at 49–50.

           The district court followed the necessary procedural

steps in sentencing Lyons, appropriately treating the Sentencing

Guidelines as advisory, properly calculating and considering the

applicable Guidelines range, and weighing the relevant § 3553(a)

sentencing factors.        Lyons complains that the district court

failed to consider the sentencing disparity between him and his

co-defendant.       However,    as   we     have   repeatedly     stated,    the

sentencing factor addressing sentencing disparities, 18 U.S.C.

§ 3553(a)(6),    is     aimed   primarily        at      eliminating    national

sentencing inequity, not differences between the sentences of

co-defendants.      United States v. Withers, 100 F.3d 1142, 1149

(4th Cir. 1996); see also United States v. Simmons, 501 F.3d

620, 623–24 (6th Cir. 2007) (collecting cases).                   Finally, we

observe that the court provided sufficient reasoning for the

downward variance it selected for Lyons.

           Having discerned no procedural error, we next consider

the   substantive     reasonableness       of   Lyons’    sentence,    “tak[ing]

into account the totality of the circumstances, including the

extent of any variance from the Guidelines range.”                     Gall, 552

                                       3
U.S.   at   51.      Because          Lyons’      sentence          is    below       the    properly

calculated        Guidelines      range,        we      presume          on   appeal        that     the

sentence is substantively reasonable.                               United States v. Susi,

674 F.3d 278, 289 (4th Cir. 2012).                          This presumption may only be

rebutted if Lyons shows “that the sentence is unreasonable when

measured     against      the     §     3553(a)        factors.”              United        States    v.

Montes–Pineda,       445    F.3d        375,      379        (4th    Cir.      2006)        (internal

quotation marks omitted).

             Lyons       claims       that     the      district          court’s       failure      to

account     for     the    sentencing           disparity            renders          his    sentence

substantively        unreasonable.                    This     contention             is     no     more

persuasive        when     viewed        through             the     lens        of     substantive

reasonableness review.                Furthermore, our review of the record

reveals no viable basis upon which to question the substantive

reasonableness of Lyons’ downward variant sentence.                                           We thus

conclude that the district court did not abuse its discretion in

selecting this sentence.

             In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.       Lyons’       guilty       plea      was        knowingly         and      voluntarily

entered     and    supported       by    an    independent               basis    in       fact.     We

therefore     affirm      the     district        court’s           judgment.              This    court

requires that counsel inform Lyons, in writing, of his right to

petition    the     Supreme       Court      of       the    United       States       for    further

                                                  4
review.    If Lyons requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may move this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on

Lyons.     We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the   materials

before    this   court   and   argument   would   not   aid   the   decisional

process.



                                                                      AFFIRMED




                                      5